Citation Nr: 0204984	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left knee sprain. 

2.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain.  

3.  Entitlement to a compensable evaluation for residuals of 
a left ankle sprain.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of 
multiple joints.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee and low 
back disorders.  

6.  Entitlement to a compensable evaluation based on 
multiple, noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought.  Following receipt of his timely appeal, in July 1999 
the Board remanded the veteran's case back to the RO for 
additional development with respect to the issues noted 
above.  The requested development having been completed to 
the extent practicable, the case has been returned to the 
Board for resolution.  


FINDINGS OF FACT

1.  The veteran's left knee is not shown to be ankylosed, and 
his service-connected residuals of a left knee sprain are 
objectively shown to involve slight limitation of motion due 
to pain.  

2.  The veteran's right ankle is not shown to be ankylosed, 
and his service-connected residuals of a right ankle sprain 
are objectively shown to involve moderate limitation of 
plantar flexion due to pain.  

3.  The veteran's left ankle is not shown to be ankylosed, 
and his service-connected residuals of a left ankle sprain 
are objectively shown to involve moderate limitation of 
plantar flexion due to pain.  

4.  Three of the veteran's service-connected disabilities 
involving the left knee, the right ankle, and the left ankle 
have been assigned separate 10 percent evaluations.

5.  A July 1979 rating decision by the RO denied the 
veteran's claim for service connection for arthritis of 
multiple joints, to include the knees, hips, ankles, and 
feet.

6.  A July 1989 rating decision by the RO denied the 
veteran's claim for service connection for right knee and low 
back disorders.  

7.  The evidence submitted since the RO's July 1979 rating 
decision is cumulative and essentially duplicative of 
evidence previously submitted, and does not bear directly and 
substantially on the issue under consideration.  Further it 
is not, by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection.  

8.  The evidence submitted since the RO's July 1989 rating 
decision is cumulative and essentially duplicative of 
evidence previously submitted, and does not bear directly and 
substantially on the issue under consideration.  Further, it 
is not, by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 10 percent evaluation 
for residuals of a left knee sprain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, and 5262 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  The criteria for assignment of a 10 percent evaluation 
for residuals of a right ankle sprain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2001); 66 Fed. Reg. 46,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

3.  The criteria for assignment of a 10 percent evaluation 
for residuals of a left ankle sprain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2001); 66 Fed. Reg. 46,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

4.  The criteria for assignment of a 10 percent evaluation 
based upon multiple, noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.324 
(2001); 66 Fed. Reg. 46,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

5.  The July 1979 rating decision by the RO with regard to 
the veteran's claim for service connection for arthritis of 
multiple joints, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).  

6.  The July 1989 rating decision by the RO with regard to 
the veteran's claim for service connection for right knee and 
low back disorders, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

7.  The evidence received since the RO's July 1979 decision 
is not new and material, and the veteran's claim for service 
connection for arthritis of multiple joints has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

8.  The evidence received since the RO's July 1989 decision 
is not new and material, and the veteran's claim for service 
connection for right knee and low back disorders has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran presently contends that his service-connected 
residuals of a left knee and bilateral ankle sprains are more 
severe than reflected by the currently assigned disability 
evaluations.  In addition, he maintains that he has submitted 
new and material evidence sufficient to reopen previously 
denied claims for service connection for arthritis of 
multiple joints and for right knee and low back disorders.  
In such cases, VA has a duty to assist the veteran in 
developing facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
the VA with respect to the duty to assist.  The provisions of 
the VCAA apply to all claims for VA benefits, to include 
claims involving entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "provisions of this rule 
merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA has a duty to notify the veteran and 
his representative of any information and evidence necessary 
to substantiate a claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  

In the present case, the Board finds that based on a thorough 
review of the record, VA's redefined duty to assist as set 
forth in the VCAA has been fulfilled by the RO in 
adjudicating this claim.  During the course of this appeal, 
the veteran has been provided adequate notice as to the 
evidence needed to substantiate his claim for an increased 
rating.  The Board concludes that the discussions contained 
in the initial rating decision, in the subsequent statement 
of the case and statements of the case, and in correspondence 
from the RO to the veteran have provided him with sufficient 
information regarding the applicable regulations and evidence 
necessary to substantiate his claim for increased ratings and 
to reopen the previously denied claims for service 
connection.  Further, the Board observes that in the most 
recent supplemental statement of the case of October 2001, 
the RO substantially set forth the provisions of the recently 
enacted VCAA.  The Board finds, therefore, that such 
documents are essentially in compliance with VA's revised 
notice requirements.  Accordingly, the Board finds that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, 
personal statements made by the veteran in support of his 
claim, and a transcript of personal hearing testimony given 
at the RO before a Hearing Officer.  The veteran was 
requested by letter to identify any additional health-care 
providers who may have rendered treatment for the disorders 
at issue here, but failed to respond to such request.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts have been made by VA to obtain 
the evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding 
development of the evidence is required, and would otherwise 
be unproductive.  
II.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40, and 4.45 
(2001).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14 (2001), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 296, 261-62 (1994).  

Historically, service connection for residuals of a left knee 
sprain, and for residuals of left and right ankle sprains was 
established by a rating decision of April 1949.  Initial 
noncompensable evaluations were assigned, effective from 
December 13, 1945.  In May 1997, the veteran submitted a 
claim for increased ratings, contending in substance, that 
the severity of his service-connected left knee and bilateral 
ankle disabilities was greater than reflected by the 
currently assigned noncompensable evaluations.  His claims 
for increased ratings were denied by a September 1997 rating 
decision, and this appeal followed.  In July 1999, the Board 
reviewed the veteran's appeal, and upon determining that 
further evidentiary development was necessary, remanded the 
case back to the RO for further development.  Following 
completion of the requested development, the case has been 
returned to the Board for resolution.  

a.  Residuals of a Left Knee Sprain

Shortly after submitting his claim for an increased rating 
for his residuals of a left ankle sprain, the veteran was 
afforded a VA rating examination in June 1997.  The report of 
that examination shows that the veteran sustained a sprain to 
his left knee after falling some 25 feet while in service.  
He indicated that over time, he developed pain in his left 
knee.  X-rays taken in 1979 were normal, but in 1982, X-rays 
showed have mild degenerative changes in the left knee.  By 
1988, the veteran was found to have probable Pelligrini-
Stieda disease in the left knee.  The most recent X-rays of 
the veteran's knees were taken in February 1996 and disclosed 
mild degenerative changes bilaterally.  The veteran offered 
that over time, his left knee had become "weaker" but that 
he had not undergone any particular treatment for his knee.  
He indicated that he took aspirin for his pain.  According to 
the veteran, he experienced such knee pain after walking or 
standing for 30 minutes or more or after walking more than 
one mile.  The veteran stated that he feared at times that 
his knees would buckle due to pain, but conceded that such 
had never occurred.  He did claim that he had hyperextended 
his knee on three occasions within the past year.  On 
examination, the veteran was observed to walk slowly, and was 
noted to distribute more of his weight on his right leg.  He 
did not walk with a cane or other assistive device.  No 
effusions or valgus or varus deformities were noted.  There 
was no tenderness on the medial or the lateral joint line of 
the left knee.  In addition, compression of the patella 
failed to disclose any tenderness.  Range of motion was from 
0 degrees of extension to 130 degrees of active flexion and 
140 degrees of passive flexion.  Pain was elicited from the 
extreme of active flexion (130 degrees) to the end of passive 
flexion (140 degrees).  Crepitus was not present in the left 
knee.  The examiner stated that the veteran was asked to 
report pain, weakness or fatigue during all range of motion 
movements.  Beyond the pain noted here, he did not mention 
any further pain, and no loss of coordination was observed.  
Motor strength was characterized as 5/5 in the left knee.  
The examiner concluded with diagnoses of degenerative joint 
disease in both knees and status-post fracture of the left 
fibula.  

Pursuant to the Board's July 1999 Remand, clinical treatment 
records dating from January 1979 through February 2001 were 
obtained.  A treatment note dated in May 1979 contains a 
handwritten preliminary assessment of "? instability of the 
knees."  No other reference to any instability was found in 
the clinical treatment records.  Those records disclose that 
in November 1998, the veteran was seen for complaints of 
multiple joint pain generally, and that he reported that his 
symptomatology was related to the accident with which he was 
involved in service.  The treatment records show that he was 
diagnosed with mild degenerative changes.  He had also been 
involved in two slip and fall accidents in 1995 and in 1999, 
and had experienced additional knee pain as a result.  A 
treatment note dated in December 1999 indicates that the 
veteran used a cane at that time.  

In January 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that while 
in service in 1945, he fell some 30 feet from a telephone 
pole and sustained multiple injuries.  It was pointed out at 
his personal hearing that the veteran's service medical 
records had not been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1972, and were retained by 
VA.  The veteran testified that he had not undergone any 
treatment for his service-connected disabilities for some 
time after his discharge from service, and treated his 
various ailments with over-the-counter medication.  According 
to the veteran, he eventually sought treatment, but later 
when he attempted to secure his medical treatment records, he 
was advised by the treating physician that such records had 
been destroyed.  His original family or primary physician was 
deceased and his records were unavailable.  The veteran 
indicated that he experienced pain and stiffness in his left 
knee, and that he took aspirin to relieve his pain.  He 
stated that he had worked for the same company as a welder 
for some 40 years, but never underwent a physical examination 
during that time.  

The veteran's left knee disability is currently evaluated by 
analogy to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  Regulations provide in substance that 
where no specific rating criteria addresses the specific 
symptomatology associated with a particular disability, such 
disability should be evaluated under the provisions of a 
diagnostic code where the functions affected and anatomical 
localization and symptomatology are closely analogous to that 
given diagnostic code.  See generally 38 C.F.R. § 4.20 
(2001).  In the present case, the veteran's symptomatology 
has primarily been shown to involve complaints of pain.  
Other than the one treatment note of May 1979 showing a 
questionable preliminary assessment of instability in the 
knees, there is no medical evidence of record to suggest 
lateral instability or recurrent subluxation as contemplated 
by Diagnostic Code 5257.  

In any event, under Diagnostic Code 5257, a 10 percent 
evaluation is contemplated for slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation is assigned 
for moderate recurrent subluxation or lateral instability, 
and a 30 percent evaluation is assigned upon a showing of 
severe symptoms.  Under Diagnostic Code 5257, a 30 percent 
evaluation is the highest rating available.  Id.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257, in and of itself, is not 
predicated upon loss of motion, and thus, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

Further, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  Arthritis due to trauma and substantiated by X-ray 
findings is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010 and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2001) would still be 
available.  

As noted, while the veteran's left knee disability has been 
rated under the provisions of Diagnostic Code 5257, there is 
no objective medical evidence to show that he currently 
experiences any recurrent subluxation or lateral instability, 
even though the veteran has opined that he feared that his 
knees would hyperextend.  The most recent VA rating 
examination report of June 1997 indicated that there were no 
varus or valgus deformities.  The veteran has, however, been 
shown to experience a slight limitation of active flexion as 
reflected in the June 1997 examination report.  As noted, he 
had 130 degrees of active flexion and 140 degrees of passive 
flexion, with pain between 130 and 140 degrees.  Under the 
Rating Schedule, the normal range of motion of the knee is 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II (2001).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5760 (2001), where 
flexion is limited to 60 degrees, a noncompensable evaluation 
is warranted.  A 10 percent rating is contemplated for 
flexion limited to 45 degrees, and a 20 percent evaluation is 
assigned where flexion is limited to 30 degrees.  For 
assignment of a 30 percent evaluation, the highest rating 
available under Diagnostic Code 5760, there must be a showing 
of flexion limited to 15 degrees.  Id.  

The Board finds that given that the veteran's primary 
objectively demonstrated symptomatology involves limitation 
of flexion due to pain, he should more appropriately be rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  Such diagnostic code contemplates assignment of 
a disability evaluation based upon limitation of motion 
rather than recurrent subluxation or lateral instability as 
under Diagnostic Code 5257.  The effect of the Board's 
determination here is to change the rating criteria to more 
accurately reflect the true nature of the veteran's service-
connected left knee disability as demonstrated on clinical 
examination, taking into account the effects of pain and 
arthritis, but not assigning a separate evaluation.  See 
Esteban v. Brown, 6 Vet. App. at 261-62.  Here, taking into 
account the veteran's functional limitation in his left knee 
due to pain, the Board finds that assignment of a 10 percent 
evaluation is appropriate.  

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 and 5262 (2001), respectively.  
However, the veteran's left knee disability has not been 
shown to involve symptomatology consistent with those 
disorders.  Accordingly, inasmuch as the veteran's left knee 
has not been shown to be ankylosed, and no impairment 
characterized by either malunion or nonunion of the tibia and 
fibula has been shown, such diagnostic codes will not be 
further discussed here.  

The Board observes that the adjustment of a rating to reflect 
more accurately a specific disability picture does not result 
in a new rating or the severance of the old rating.  See 
Gifford v. Brown, 6 Vet. App. 269, 271 (1994).  In Gifford, 
the veteran's disability was more accurately identified, but 
the diagnostic code under which he was rated did not change.  
In the present case, the veteran's disability itself, 
residuals of a left knee sprain, has not changed, but rather, 
the rating criteria has been changed to more accurately 
reflect his actual symptomatology.  The holding of the Court 
in Sanders v. West, 13 Vet. App. 491 (2000), suggests that 
where the rationale for changing a diagnostic code is 
properly set forth, it is not necessary to remand the case 
for a more complete explanation for such action.  

The Board finds that changing the diagnostic code under which 
the veteran was rated is not analogous to, and does not 
constitute, a severance of service connection under 
Diagnostic Code 5257, as the same service-connected 
disability is still being evaluated.  The left knee 
disability is merely being evaluated under a more appropriate 
diagnostic code.  The veteran's disability rating has merely 
been modified to conform to evidence showing that his 
disability involves limitation of motion rather than 
subluxation or lateral instability which in fact has not been 
shown to be present.  The Board further considers the 
foregoing to be a sufficient explanation of the rationale in 
effecting the change in diagnostic codes.  See Sanders, 
supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, the Board finds that taking the effects of 
limited motion due to pain into account, the veteran's 
symptomatology warrants assignment of a 10 percent disability 
evaluation under Diagnostic Code 5260.  Clearly, the veteran 
has only lost 10 degrees of range of motion on flexion, and 
such loss of motion does not approximate the criteria 
contemplated for assignment of a noncompensable evaluation 
under that diagnostic code.  However, the Board finds that 
given the veteran's complaints of chronic pain in his left 
knee, and his general degree of functional impairment, 
assignment of a 10 percent evaluation is appropriate in this 
case.  See generally 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
To that extent, then, the veteran's appeal is granted.  

However, the veteran's objectively demonstrated 
symptomatology in his left knee does not warrant assignment 
of a disability rating in excess of 10 percent, despite any 
further impairment due to pain on motion.  As noted, his 
objectively demonstrated symptomatology, consisting of active 
flexion of 130 degrees, does not warrant assignment of a 
noncompensable evaluation under Diagnostic Code 5260.  
Diagnostic Code 5260 contemplates assignment of a 10 percent 
evaluation where flexion is limited to 45 degrees, less than 
half the range of motion actually demonstrated by the 
veteran.  Therefore, assignment of a higher disability 
evaluation is not appropriate, and is not for consideration.  

b.  Residuals of Right and Left Ankle Sprains

As noted, shortly after his claim for increased ratings was 
received by the RO, the veteran underwent a VA rating 
examination in June 1997.  The report of that examination 
shows that he complained of experiencing pain in his ankles.  
In addition, the veteran reported that since 1979, his ankles 
had become "weaker" and that he had experienced swelling.  
He characterized his symptoms as essentially the same in each 
ankle.  According to the veteran, after walking for 30 to 60 
minutes, he experienced ankle pain, but he also offered that 
at times, walking alleviated his ankle discomfort.  The 
veteran stated that standing on a hard surface for two hours 
resulted in ankle pain, and that he sometimes experienced 
pain while sitting.  The veteran also indicated that he 
experienced bilateral ankle swelling at the end of each day, 
but that he had not experienced any involuntary twisting of 
his ankles.  On examination, the veteran was observed to walk 
slowly placing his weight on his left leg, but walking 
without a cane.  A 3+ pitting edema of each ankle was noted, 
and which extended to the lower 1/3 of the tibia.  However, 
there was no edema proximal to that point.  There was no 
tenderness of the medial or lateral malleolus of either 
ankle.  Range of motion on the right ankle included 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 20 degrees.  Inversion of the right foot was from 0 to 30 
degrees, and eversion was from 0 to 15 degrees.  With respect 
to the left ankle, dorsiflexion was from 0 to 20 degrees, and 
plantar flexion was from 0 to 25 degrees.  Inversion of the 
left foot was from 0 to 30 degrees, and eversion was from 0 
to 20 degrees.  The veteran complained of experiencing pain 
at the limits of inversion and eversion.  Beyond the pain 
noted here, the veteran did not complain of experiencing any 
further pain or weakness.  There was no loss of coordination.  
Motor strength was 5/5 bilaterally.  X-rays disclosed was 
some spurring of the tibiotalar joint on the left ankle, but 
the right ankle was unremarkable.  The examiner concluded 
with a diagnosis of degenerative joint disease of the left 
ankle.  

As noted, pursuant to the Board's July 1999 Remand Order, 
additional medical evidence consisting of voluminous clinical 
treatment records dating from January 1979 through February 
2001 was obtained.  Those records generally show that the 
veteran was seen periodically for complaints of joint pain 
involving both ankles, and other physical complaints.  The 
veteran was noted to have degenerative changes in his left 
ankle.  

Further, in January 1998, the veteran appeared at a personal 
hearing before a Hearing Officer at the RO, and testified 
that he experienced pain and swelling in his ankles upon 
standing or walking for extended periods.  The veteran 
indicated that he had taken over-the-counter medication to 
relieve his pain, and that the clinical treatment records 
from his private physicians were either destroyed or 
otherwise unavailable.  

The veteran's left and right ankle disorders are currently 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  Under that diagnostic code, a 
10 percent evaluation is assigned for moderate limitation of 
motion of the ankle, and a 20 percent evaluation is 
contemplated for marked limitation of motion.  Under 
Diagnostic Code 5271, a 20 percent evaluation is the highest 
rating available.  Id.  

Ankylosis of the ankle, of the subastragalar or tarsal joint, 
or os calcis or astragalus (malunion) or astragalectomy are 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, and 5274 (2001), 
respectively.  However, the veteran's bilateral ankle 
disability has not been shown to involve such symptomatology 
consistent with those disorders.  Accordingly, inasmuch as 
the veteran's left and right ankles have not been shown to be 
ankylosed, or involve any malunion or other symptomatology 
beyond that noted above, such diagnostic codes will not be 
further discussed here.  

In any event, after applying the relevant rating criteria to 
the evidence of record, the Board concludes that the severity 
of the veteran's symptomatology in each ankle warrants 
assignment of 10 percent evaluations for each ankle.  As 
noted, the veteran has complained of experiencing pain on 
motion in both of his ankles.  He has indicated that he 
experiences difficulty walking or standing for prolonged 
periods of time. 

Under the standard illustrated at 38 C.F.R. § 4.71, Plate II, 
normal range of motion of the ankle is from 0 to 20 degrees 
of dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
At the time of the June 1997 VA rating examination, the 
veteran was shown to have completely normal dorsiflexion, but 
plantar flexion in both ankles was reduced by nearly half of 
the normal range as set forth in Plate II.  As noted, the 
veteran was shown to have active ranges of plantar flexion 
from 0 to 20 degrees in the right ankle, and from 0 to 25 
degrees in the left ankle.  The Board finds that such 
limitation of motion is consistent with "moderate" 
limitation of motion as contemplated by Diagnostic Code 5271.  
Accordingly then, after taking limitation of motion due to 
pain into consideration, the Board finds that assignment of a 
10 percent evaluation for the right ankle disability and a 10 
percent evaluation for the left ankle disability is 
appropriate, given the objective medical evidence.  See 
generally 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

However, the Board also finds that the veteran's bilateral 
ankle disability is not of such severity as to warrant 
disability evaluations in excess of 10 percent.  The veteran 
only has loss of motion on plantar flexion which has been 
determined to be moderate at most.  Such loss of motion is 
not considered to be "marked," particularly as the veteran 
generally has approximately half of his range of plantar 
flexion, and full dorsiflexion in each ankle.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against assignment of 20 percent evaluations for the 
veteran's left and right ankle disabilities under the 
relevant diagnostic code.  Nonetheless, given his objectively 
demonstrated impaired range of motion, separate 10 percent 
evaluations are granted, and to that extent, the veteran's 
appeal is granted.  

d.  Entitlement to a Compensable Evaluation Based on 
Multiple, 
Noncompensable Service-Connected Disabilities

At the time the veteran's claims for entitlement to 
compensable evaluations for multiple service-connected 
disabilities were received, he was assigned a combined 
noncompensable evaluation for all such disabilities.  As 
noted, those disabilities included residuals of sprains of 
the left knee, right ankle and left ankle.  The veteran was 
also assigned a noncompensable evaluation for malaria.  

However, by the Board's determinations as set forth above, 
the veteran has now been assigned separate 10 percent 
evaluations for each of the three service-connected 
disabilities for which increased ratings have been sought on 
appeal.  Under the provisions of 38 C.F.R. § 3.324 (2001), a 
veteran may be entitled to receive a 10 percent evaluation 
where he or she suffers from two or more separate permanent 
service-connected disabilities of such character as to 
clearly interfere with normal employability, but where such 
disabilities are each rated as noncompensable under the 
Rating Schedule.  Such 10 percent evaluation is not for 
application in combination with any other rating.  Id.  
Accordingly, then, given that the veteran has now been 
assigned three separate 10 percent evaluations for three of 
his service-connected disabilities, he is no longer eligible 
to receive a combined 10 percent rating for service-connected 
disabilities rated as noncompensable.  By the Board's 
decisions with respect to the three claims for increased 
(compensable) evaluations here, such issue has been rendered 
moot, and is no longer for consideration.  Therefore, the 
issue of entitlement to a compensable rating based on 
multiple, noncompensable evaluations under the provisions of 
38 C.F.R. § 3.324 must be denied.  

e.  Conclusion, Increased Ratings

The Board's decision to grant 10 percent evaluations for the 
veteran's left knee, right ankle, and left ankle disabilities 
does not preclude it from consideration of his claim on an 
extraschedular basis.  The potential application of 38 C.F.R. 
§ 3.321(b)(1) (2001) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions in this case.  
However, there has been no showing that the service-connected 
left knee, right ankle and left ankle disabilities under 
consideration here have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
observes that the veteran has not undergone any inpatient 
treatment for any of the disabilities at issue here, and that 
he has reported working as a welder for some 40 years with 
the same company.  The Board does not dispute that the 
veteran experiences pain in his left knee and in both ankles.  
Even so, pain has been taken into consideration in reaching 
the decisions to assign 10 percent disability ratings for 
each of those disorders.  In other words, the Board finds 
that the regular schedular standards contemplate the 
symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the three 
disabilities at issue here.  However, the Board has not found 
those disabilities to be of such degree of severity as to 
warrant assignment of higher ratings on a schedular basis.  
Likewise, referral for consideration for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  New and Material Evidence

Service connection for arthritis of multiple joints, 
including the knees, ankles, hips, feet, and low back was 
denied by a July 1979 rating decision.  Service connection 
for low back and right knee disorders was denied by a July 
1989, rating decision.  The veteran did not appeal those 
decisions which subsequently became final.  As such those 
claims may only be reopened if new and material evidence is 
submitted.  See generally 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) (2001) to reopen the prior claim.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see 
also38 U.S.C.A. § 5108 (West 1991); Hodge v. West, 155 F.3d 
1356, 1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, on November 9, the VCAA was 
signed into law.  While the VCAA eliminated the concept of a 
"well-grounded claim," it did not eliminate the requirement 
for a claimant to submit new and material evidence in order 
for a previously denied claim to be reopened.  Accordingly, 
if new and material evidence has been found to have been 
submitted, the claim is reopened, and adjudicated on the 
merits, taking into account VA's redefined obligations with 
respect to the duty to assist the veteran in developing 
evidence.  VA must ensure that all other due process 
requirements have been met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as not previously 
submitted, and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the new 
standard as set forth by the regulatory amendment, the 
question at issue becomes "whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  The duty to notify has remained in 
effect, and pursuant to a VBA Fast Letter, No. 01-13 (Fed. 5, 
2001), there is a duty to obtain evidence from any new source 
identified by the claimant.  Again, the Board emphasizes that 
the regulatory amendment is effective prospectively for 
claims filed on or after August 29, 2001.  The veteran's 
current appeal with therefore be decided under the former 
version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case such 
as the one under consideration have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service 
was aggravated during service.  See generally 38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  In 
addition, service connection may be granted for a disability 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2001).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
can also be granted for any disease or disorder diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  In 
addition, while a showing of a "well-grounded claim" is no 
longer a valid basis for establishing service connection, see 
VCAA, supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  There must be medical evidence of a 
present disability, evidence of an injury or disease in 
service, and competent medical evidence of a nexus or link 
between the currently diagnosed disorder and the veteran's 
active service.  

The evidence considered by the RO in reaching its July 1979 
and July 1989 decisions include the veteran's service medical 
records, reports of VA rating examinations dated in February 
1947, April 1949 and May 1979, clinical treatment records 
dating from November 1986 through June 1989, a medical 
certificate dated in January 1979, and personal statements 
made by the veteran in support of his claims.  The veteran's 
service medical records show that he incurred malaria in New 
Guinea, and sustained a left ankle sprain and left thigh 
contusion in a fall while stationed in the Philippines in 
1945.  The service medical records included no mention or 
reference to any right knee or low back disorder, and did not 
include mention of any arthritis, degenerative, traumatic or 
otherwise.  

A medical statement dated in March 1979 indicates that the 
veteran reported having fallen from a pole in 1944.  At that 
time, the treating physician offered diagnoses of 
degenerative joint osteoarthritis of both knees and both 
ankles.  No opinion linking the arthritis to the in-service 
injury was offered.  The report of the May 1979 VA rating 
examination shows that the veteran had early degenerative 
changes of the knees and ankles, and minimal to moderate 
degenerative arthritis of the hips and left foot at the first 
metatarsal joint.  The examiner stated that with the 
exception of the latter, such changes could reasonably be 
related to the veteran's age.  X-ray findings also disclosed 
minimal degenerative changes of the lumbosacral spine.  The 
report of an October 1988 X-ray examination contained a 
diagnosis of mild degenerative arthritis in the lumbosacral 
spine and knees.  In addition, a diagnosis of probable 
Pellegrini-Stieda disease was noted.  

Other than noting that the veteran had sustained left knee 
and bilateral ankle sprains due to a fall in service, the 
post-service clinical treatment records and examination 
reports submitted prior to July 1989 did not contain any 
medical opinion suggesting that the veteran's diagnosed 
arthritis of multiple joints to include the low back and 
right knee was related to his active service or to his 
service-connected disabilities.  Further, the first mention 
of arthritis was contained in the report of the March 1979 
medical statement.  There was no prior mention of that 
disorder in the clinical treatment records.  The foregoing 
evidence formed the basis for the RO's July 1979 and July 
1989 denials of the veteran's claims for service connection.  

In May 1997, the veteran attempted to reopen his claims for 
service connection for degenerative arthritis of multiple 
joints and for right knee and low back disorders.  Evidence 
associated with the claims file in connection with his 
attempt to reopen primarily consist of clinical treatment 
records dating from January 1979 through February 2001, the 
report of a VA rating examination dated in June 1997, a 
transcript of personal hearing testimony given before a 
Hearing Officer at the RO in January 1998, 'buddy statements' 
dated in December 1987, and other personal statements made by 
the veteran in support of his claims to reopen.  The clinical 
treatment records do show that the veteran had been seen for 
complaints associated with degenerative arthritis in multiple 
joints including his ankles, left foot, low back, hips, and 
knees.  The records also include mention that the veteran had 
sustained injuries to his left knee and both ankles in 
service after a fall from a telephone pole.  However, as with 
the clinical evidence of record prior to July 1989, these 
clinical treatment records fail to contain any medical 
opinion suggesting that the arthritis was in any way related 
to the veteran's active service or otherwise to his service-
connected disabilities.  

The buddy statement dated in December 1987 was received from 
the veteran's former sergeant, J. F., who stated that the 
veteran had been seriously injured after falling from the 
telephone pole in the Philippines in 1945.  He stated that 
the veteran had been taken immediately to a field hospital.  
No further information was offered.  

The report of the June 1997 VA rating examination likewise 
discloses the presence of arthritis of multiple joints, 
including both knees and the left ankle.  The examination 
report did not address the veteran's low back or his hips.  
Other than noting the presence of arthritis in the veteran's 
knees and left ankle, the examiner did not offer any opinion 
to suggest that the arthritis was in any way related to the 
veteran's active service or to his service-connected 
disabilities.  

The personal hearing transcript shows that the veteran 
testified that he had been hospitalized in service after 
sustaining injuries from a fall in 1945.  He stated that he 
had sought treatment after service from his private family 
physician, but that such records were no longer available or 
that they had been destroyed.  He indicated that he had 
undergone treatment at the local VA Medical Center (VAMC), 
and those records were later obtained by the RO.  He 
testified that in the years following his discharge from 
service, his symptoms became worse, particularly after 1979, 
and that he used over-the-counter medication, vapor rubs, and 
a firm mattress to sleep on.  

The Board has considered all of the evidence received from 
the veteran in conjunction with the current claim, and finds 
that no "new" and "material" evidence with respect to his 
claims for service connection for arthritis of multiple 
joints, and for service connection for right knee and low 
back disorders has been submitted.  The prior July 1979 and 
July 1989 rating decisions were based on evidence showing 
that the veteran did in fact have degenerative arthritis in 
his low back, knees, ankles, left foot, and hips.  However, 
at the time of those rating decisions, there was no medical 
evidence of any sort of nexus between the veteran's diagnosed 
arthritis of multiple joints and any incident of his active 
service, to include the service-connected disabilities.  
Further, evidence available at that time appeared to suggest 
that the veteran's degenerative changes were, in most part, 
due to the natural progression of his age.  

Likewise, the evidence submitted in support of the veteran's 
current appeal is duplicative and cumulative of evidence 
previously submitted.  While his service representative has 
correctly pointed out that hundreds of pages of additional 
medical evidence has been received, to the extent that some 
documents contain treatment notations pertaining to the 
disabilities at issue here, such evidence likewise fails to 
show any nexus or link between the veteran's active service 
and arthritis of multiple joints.  That the veteran currently 
has degenerative changes in his hips, knees, ankles, left 
foot, and low back is not in dispute.  Such has been 
established by medical evidence prior to July 1989.  However, 
then as now, there has been no medical evidence submitted to 
show that such degenerative arthritis was the product of the 
veteran's active service.  

Therefore, the Board finds that the evidence submitted since 
the prior final decisions, including the veteran's personal 
statements and hearing testimony, does not add anything of 
significance to the evidence that was previously considered.  
The evidence submitted is therefore cumulative, and does not 
bear directly or substantially on the matter under 
consideration.  Further, the evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's appeal.  In short, the 
evidence submitted in support of the veteran's claims to 
reopen does not contribute to a more complete picture of the 
circumstances surrounding the incurrence of his arthritis of 
multiple joints, to include his right knee and low back.  

In addition, the Board notes that lay statements submitted by 
the veteran in support of his claim, to the effect that any 
diagnosed arthritis of multiple joints, right knee or low 
back were incurred in service, do not constitute probative 
evidence.  In this regard, the Board observes that as a lay 
person, lacking in medical training and expertise, he is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses and opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the evidence submitted in connection with the request 
to reopen prior final claims is not new and material, the 
veteran's claims may not be reopened.  Medical evidence such 
as clinical treatment records showing that any diagnosed 
arthritis of multiple joints or other disability of the right 
knee or low back was incurred as a result of the veteran's 
active service or as a result of his service-connected 
disabilities, in addition to supporting evidence accompanied 
by a plausible rationale, would be required to reopen the 
veteran's claims for service connection.  The Board views the 
above discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claims for service 
connection for the claimed disabilities.  See Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, a 10 percent evaluation for the 
veteran's residuals of a left knee sprain is granted.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, a 10 percent evaluation for the 
veteran's residuals of a right ankle sprain is granted.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, a 10 percent evaluation for the 
veteran's residuals of a left ankle sprain is granted.  

Assignment of a compensable evaluation based upon multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied.  

New and material evidence not having been submitted to reopen 
the previously denied claim, service connection for arthritis 
of multiple joints is denied.  

New and material evidence not having been submitted to reopen 
the previously denied claim, service connection for right 
knee and low back disorders is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

